Exhibit 10.14

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
February 2, 2018, by and among Global Partner Acquisition Corp., a Delaware
corporation, which will be known after the consummation of the transactions
contemplated by the Merger Agreement (as defined below) as “Purple Innovation,
Inc.” (including any successor entity thereto, the “Parent”), and the
undersigned parties listed under Investors on the signature page hereto (each an
“Investor” and collectively, the “Investors”).



 

WHEREAS, Parent is a party to that certain Agreement and Plan of Merger, dated
as of November 2, 2017 (as amended, the “Merger Agreement”), with Purple
Innovation, LLC, a Delaware limited liability company (the “Company”), PRPL
Acquisition, LLC (“Merger Sub”), InnoHold, LLC, a Delaware limited liability
company (“InnoHold”), and Global Partner Sponsor I LLC, in its capacity
thereunder as the Parent Representative, pursuant to which, subject to the terms
and conditions thereof, Merger Sub will merge with and into the Company with the
Company continuing as the surviving entity;

 

WHEREAS, on January 29, 2018, Parent, Global Partner Sponsor I LLC, a Delaware
limited liability company (the “Sponsor”), and the Investors entered into that
certain Subscription and Backstop Agreement (the “Subscription Agreement”),
pursuant to which the Investors agreed to purchase shares of Parent’s Class A
Common Stock (as defined below) in open market purchases, privately negotiated
purchases with third parties and a private placement with Parent to occur
immediately prior to or simultaneously with the consummation of the transactions
under the Merger Agreement (the “Closing”), and Sponsor agreed to transfer to
the Investors certain of its Sponsor Warrants (as defined below) (the
“Transferred Sponsor Warrants”), subject to the certain restrictions as set
forth in the Insider Letter (as defined below); and

 

WHEREAS, the parties desire to enter into this Agreement to provide the
Investors with certain rights relating to the registration of the shares of
Class A Common Stock to be acquired by the Investors, if any, in the private
placement with Parent to occur immediately prior to or simultaneously with the
Closing (the “PIPE Shares”), the Transferred Sponsor Warrants and the shares of
Class A Common Stock issuable upon exercise of the Transferred Sponsor Warrants
(the “Warrant Shares”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. DEFINITIONS. Any capitalized term used but not defined in this Agreement will
have the meaning ascribed to such term in the Subscription Agreement. The
following capitalized terms used herein have the following meanings:

 

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

 

“Class A Common Stock” means the class A common stock, par value $0.0001 per
share, of Parent (including any successor common equity securities into which
such securities are exchanged or converted), as renamed in connection with the
Closing from common stock, par value $0.0001 per share, of Parent.

 

“Closing” is defined in the recitals to this Agreement.

 



 

 



 

“Company” is defined in the recitals to this Agreement.

 

“Demand Registration” is defined in Section 2.1.1.

 

“Demanding Holder” is defined in Section 2.1.1.

 

“Form S-3” is defined in Section 2.3.

 

“Founder Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of July 29, 2015, between Parent and Sponsor, as amended.

 

“Founder Securities” means those securities included in the definition of
“Registrable Security” specified in the Founder Registration Rights Agreement.

 

“Indemnified Party” is defined in Section 4.3.

 

“Indemnifying Party” is defined in Section 4.3.

 

“InnoHold” is defined in the recitals to this Agreement.

 

“InnoHold Registration Rights Agreement” means that certain Registration Rights
Agreement to be entered into by Parent and InnoHold in connection with the
Closing, as amended.

 

“InnoHold Securities” means those securities included in the definition of
“Registrable Securities” specified in the InnoHold Registration Rights
Agreement.

 

“Insider Letter” means that letter agreement, dated as of July 29, 2015, by and
between Parent, the Sponsor and the directors and officers of Parent signatory
thereto (which is attached as Exhibit 10.3 to Parent’s current report on Form
8-K filed with the SEC on August 4, 2015).

 

“Investor(s)” is defined in the preamble to this Agreement, and include any
transferee of the Registrable Securities (so long as they remain Registrable
Securities) of an Investor permitted under this Agreement.

 

“Investor Indemnified Party” is defined in Section 4.1.

 

“Maximum Number of Shares” is defined in Section 2.1.4.

 

“Merger Agreement” is defined in the recitals to this Agreement.

 

“Merger Sub” is defined in the recitals to this Agreement.

 

“Other PIPE Registrable Securities” means any securities which Parent may have
obligations to register under Other PIPE Registration Rights Agreements.

 

“Other PIPE Registration Rights Agreements” means any registration rights
agreements that have been or will be entered into by the Parent prior to or in
connection with the Closing in connection with any subscription and/or backstop
arrangements with potential investors in Parent in connection with the Closing.

 

“Other Registrable Securities” means the Founder Securities, the InnoHold
Securities and any Other PIPE Registrable Securities.

 



2

 



 

“Other Registration Rights Agreements” means the Founders Registration Rights
Agreement, the InnoHold Registration Rights Agreement and any Other PIPE
Registration Rights Agreements.

 

“Parent” is defined in the preamble to this Agreement, and shall include
Parent’s successors by merger, acquisition, reorganization or otherwise.

 

“Piggy-Back Registration” is defined in Section 2.2.1.

 

“PIPE Shares” is defined in the recitals to this Agreement.

 

“Pro Rata” is defined in Section 2.2.2(a).

 

“Proceeding” is defined in Section 6.10.

 

“Public Warrants” means warrants included as part of the units issued by the
Parent in its initial public offering.

 

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such registration statement becoming
effective.

 

“Registrable Securities” means all of the PIPE Shares purchased by the Investors
under the Subscription Agreement, the Transferred Sponsor Warrants and the
Warrant Shares issuable upon exercise of the Transferred Sponsor Warrants.
Registrable Securities include any warrants, share capital or other securities
of Parent issued as a dividend or other distribution with respect to or in
exchange for or in replacement of such PIPE Shares, Transferred Sponsor Warrants
and Warrant Shares. As to any particular Registrable Securities, such securities
shall cease to be Registrable Securities when: (a) a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been sold, transferred, disposed
of or exchanged in accordance with such Registration Statement; (b) such
securities shall have been otherwise transferred, new certificates for them not
bearing a legend restricting further transfer shall have been delivered by
Parent and subsequent public distribution of them shall not require registration
under the Securities Act; (c) such securities shall have ceased to be
outstanding or (d) the Registrable Securities are freely saleable under Rule 144
without volume limitations.

 

“Registration Expenses” is defined in Section 3.3.

 

“Registration Statement” means a registration statement filed by Parent with the
SEC in compliance with the Securities Act and the rules and regulations
promulgated thereunder for a public offering and sale of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into, equity securities (other than a registration statement on Form S-4 or Form
S-8, or their successors, or any registration statement covering only securities
proposed to be issued in exchange for securities or assets of another entity).

 

“Specified Courts” is defined in Section 6.10.

 

“Sponsor” is defined in the recitals to this Agreement.

 



3

 



 

“Sponsor Warrants” means the warrants to purchase Class A Common Stock that the
Sponsor acquired in a private placement that occurred after the consummation of
the Parent’s initial public offering.

 

“Subscription Agreement” is defined in the recitals to this Agreement.

 

“Transferred Sponsor Warrants” is defined in the recitals to this Agreement.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

 

“Warrant Registration Filing Date” is defined in Section 2.5.

 

“Warrant Registration Statement” is defined in Section 2.5.

 

“Warrant Shares” is defined in the recitals to this Agreement.

 

2. REGISTRATION RIGHTS.

 

2.1 Demand Registration.

 

2.1.1 Request for Registration. Subject to Section 2.4, at any time and from
time to time after the Closing, Investors holding a majority-in-interest of
Registrable Securities then issued and outstanding may make a written demand for
registration under the Securities Act of all or part of their Registrable
Securities (a “Demand Registration”). Any demand for a Demand Registration shall
specify the number of Registrable Securities proposed to be sold and the
intended method(s) of distribution thereof. Within thirty (30) days following
receipt of any request for a Demand Registration, Parent will notify all other
Investors holding Registrable Securities of the demand, and each Investor
holding Registrable Securities who wishes to include all or a portion of such
Investor’s Registrable Securities in the Demand Registration (each such Investor
including shares of Registrable Securities in such registration, a “Demanding
Holder”) shall so notify Parent within fifteen (15) days after the receipt by
such Investor of the notice from Parent. Upon any such request, the Demanding
Holders shall be entitled to have their Registrable Securities included in the
Demand Registration, subject to Section 2.1.4 and the provisos set forth in
Section 3.1.1. Parent shall not be obligated to effect more than an aggregate of
three (3) Demand Registrations under this Section 2.1.1 in respect of all
Registrable Securities.

 

2.1.2 Effective Registration. A registration will not count as a Demand
Registration until the Registration Statement filed with the SEC with respect to
such Demand Registration has been declared effective and Parent has complied
with all of its obligations under this Agreement with respect thereto; provided,
however, that if, after such Registration Statement has been declared effective,
the offering of Registrable Securities pursuant to a Demand Registration is
interfered with by any stop order or injunction of the SEC or any other
governmental agency or court, the Registration Statement with respect to such
Demand Registration will be deemed not to have been declared effective, unless
and until, (i) such stop order or injunction is removed, rescinded or otherwise
terminated, and (ii) a majority-in-interest of the Demanding Holders thereafter
elect to continue the offering; provided, further, that Parent shall not be
obligated to file a second Registration Statement until a Registration Statement
that has been filed is counted as a Demand Registration or is terminated.

 



4

 



 

2.1.3 Underwritten Offering. If a majority-in-interest of the Demanding Holders
so elect and advise Parent as part of their written demand for a Demand
Registration that the offering of such Registrable Securities pursuant to such
Demand Registration shall be in the form of an underwritten offering, then the
right of any Demanding Holder to include their Registrable Securities in such
registration shall be conditioned upon such Demanding Holder’s participation in
such underwriting and the inclusion of its Registrable Securities in the
underwriting to the extent provided herein. All Demanding Holders proposing to
distribute their Registrable Securities through such underwriting shall enter
into an underwriting agreement in customary form with the Underwriter or
Underwriters selected for such underwriting by a majority-in-interest of the
Investors initiating the Demand Registration.

 

2.1.4 Reduction of Offering. If the managing Underwriter or Underwriters for a
Demand Registration that is to be an underwritten offering advises Parent and
the Demanding Holders in writing that the dollar amount or number of Registrable
Securities which the Demanding Holders desire to sell, taken together with all
other Class A Common Stock or other securities which Parent desires to sell and
the Class A Common Stock or other securities, if any, as to which registration
by Parent has been requested pursuant to written contractual piggy-back
registration rights held by other security holders of Parent who desire to sell,
exceeds the maximum dollar amount or maximum number of shares that can be sold
in such offering without adversely affecting the proposed offering price, the
timing, the distribution method, or the probability of success of such offering
(such maximum dollar amount or maximum number of shares, as applicable, the
“Maximum Number of Shares”), then Parent shall include in such registration: (i)
first, the Registrable Securities as to which Demand Registration has been
requested by the Demanding Holders (pro rata in accordance with the number of
securities that each applicable Person has requested be included in such
registration, regardless of the number of securities held by each such Person),
that can be sold without exceeding the Maximum Number of Shares; (ii) second, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clause (i), the Class A Common Stock or other securities that Parent
desires to sell that can be sold without exceeding the Maximum Number of Shares;
and (iii) third, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (i) and (ii), the Class A Common Stock or
other securities for the account of other Persons that Parent is obligated to
register pursuant to written contractual arrangements with such Persons and that
can be sold without exceeding the Maximum Number of Shares. In the event that
Parent securities that are convertible into Class A Common Stock are included in
the offering, the calculations under this Section 2.1.4 shall include such
Parent securities on an as-converted to Class A Common Stock basis.

 

2.1.5 Withdrawal. If a majority-in-interest of the Demanding Holders disapprove
of the terms of any underwriting or are not entitled to include all of their
Registrable Securities in any offering, such majority-in-interest of the
Demanding Holders may elect to withdraw from such offering by giving written
notice to Parent and the Underwriter or Underwriters of their request to
withdraw prior to the effectiveness of the Registration Statement filed with the
SEC with respect to such Demand Registration. If the majority-in-interest of the
Demanding Holders withdraw from a proposed offering relating to a Demand
Registration in such event, then such registration shall not count as a Demand
Registration provided for in Section 2.1. Notwithstanding anything to the
contrary in this Agreement, but subject to Section 4, the Parent shall be
responsible for the Registration Expenses incurred in connection with a
Registration pursuant to a Demand Registration prior to its withdrawal under
this Section 2.1.5.

 



5

 



 

2.2 Piggy-Back Registration.

 

2.2.1 Piggy-Back Rights. Subject to Section 2.4, if at any time after the
Closing Parent proposes to file a Registration Statement under the Securities
Act with respect to an offering of equity securities, or securities or other
obligations exercisable or exchangeable for, or convertible into, equity
securities, by Parent for its own account or for security holders of Parent for
their account (or by Parent and by security holders of Parent including pursuant
to Section 2.1), other than the Warrant Registration Statement or a Registration
Statement (i) filed in connection with any employee share option or other
benefit plan, (ii) for an exchange offer or offering of securities solely to
Parent’s existing shareholders, (iii) for an offering of debt that is
convertible into equity securities of Parent, (iv) for a dividend reinvestment
plan, then Parent shall (x) give written notice of such proposed filing to
Investors holding Registrable Securities as soon as practicable but in no event
less than ten (10) days before the anticipated filing date, which notice shall
describe the amount and type of securities to be included in such offering, the
intended method(s) of distribution, and the name of the proposed managing
Underwriter or Underwriters, if any, of the offering, and (y) offer to Investors
holding Registrable Securities in such notice the opportunity to register the
sale of such number of Registrable Securities as such Investors may request in
writing within five (5) days following receipt of such notice (a “Piggy-Back
Registration”). To the extent permitted by applicable securities laws with
respect to such registration by Parent or another demanding shareholder, Parent
shall cause such Registrable Securities to be included in such registration and
shall use its best efforts to cause the managing Underwriter or Underwriters of
a proposed underwritten offering to permit the Registrable Securities requested
to be included in a Piggy-Back Registration on the same terms and conditions as
any similar securities of Parent and to permit the sale or other disposition of
such Registrable Securities in accordance with the intended method(s) of
distribution thereof. All Investors holding Registrable Securities proposing to
distribute their Registrable Securities through a Piggy-Back Registration that
involves an Underwriter or Underwriters shall enter into an underwriting
agreement in customary form with the Underwriter or Underwriters selected for
such Piggy-Back Registration.

 

2.2.2 Reduction of Offering. If the managing Underwriter or Underwriters for a
Piggy-Back Registration that is to be an underwritten offering advises Parent
and the Investors holding Registrable Securities proposing to distribute their
Registrable Securities through such Piggy-Back Registration in writing that the
dollar amount or number of Class A Common Stock or other Parent securities which
Parent desires to sell, taken together with (i) the Class A Common Stock or
other Parent securities, if any, as to which registration has been demanded
pursuant to written contractual arrangements with Persons other than the
Investors hereunder, (ii) the Registrable Securities as to which registration
has been requested under this Section 2.2, and (iii) the Class A Common Stock or
other Parent securities, if any, as to which registration has been requested
pursuant to the written contractual piggy-back registration rights of other
security holders of Parent, exceeds the Maximum Number of Shares, then Parent
shall include in any such registration:

 

(a) If the registration is undertaken for Parent’s account: (i) first, the Class
A Common Stock or other securities that Parent desires to sell that can be sold
without exceeding the Maximum Number of Shares; (ii) second, to the extent that
the Maximum Number of Shares has not been reached under the foregoing clause
(i), the Other Registrable Securities as to which piggy-back registration has
been requested pursuant to the Other Registration Rights Agreements and the
Registrable Securities of the Investors as to which registration has been
requested pursuant to this Section 2.2, together that can be sold without
exceeding the Maximum Number of Shares, with the Other Registrable Securities
and Registrable Securities being included pro rata in accordance with the number
of securities that each such Person has requested be included in such piggy-back
registration, regardless of the number of securities held by each such Person
(such proportion is referred to herein as “Pro Rata”); and (iii) third, to the
extent that the Maximum Number of shares has not been reached under the
foregoing clauses (i) and (ii), the Class A Common Stock or other securities for
the account of other Persons that Parent is obligated to register pursuant to
written contractual arrangements with such Persons and that can be sold without
exceeding the Maximum Number of Shares;

 



6

 



 

(b) If the registration is a “demand” registration undertaken at the demand of
holders of Other Registrable Securities under an Other Registration Rights
Agreement: (i) first, the Other Registrable Securities for the account of the
demanding holders under the Other Registration Rights Agreement that can be sold
without exceeding the Maximum Number of Shares; (ii) second, to the extent that
the Maximum Number of Shares has not been reached under the foregoing clause
(i), the Class A Common Stock or other securities that Parent desires to sell
that can be sold without exceeding the Maximum Number of Shares; (iii) third, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (i) and (ii), the Other Registrable Securities as to which
piggy-back registration has been requested pursuant to the Other Registration
Rights Agreements (excluding the holders who exercised such demand rights) and
the Registrable Securities of the Investors as to which registration has been
requested pursuant to this Section 2.2, together that can be sold without
exceeding the Maximum Number of Shares, with such Other Registrable Securities
and Registrable Securities being included Pro Rata; and (iv) fourth, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (i), (ii) and (iii), the Class A Common Stock or other
securities for the account of other Persons that Parent is obligated to register
pursuant to written contractual arrangements with such Persons and that can be
sold without exceeding the Maximum Number of Shares; and

 

(c) If the registration is a “demand” registration undertaken at the demand of
Persons other than the Investors holding Registrable Securities or the holders
of Other Registrable Securities, (i) first, the Class A Common Stock or other
securities for the account of such demanding Persons that can be sold without
exceeding the Maximum Number of Shares; (ii) second, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clause (i),
the Class A Common Stock or other securities that Parent desires to sell that
can be sold without exceeding the Maximum Number of Shares; (iii) third, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (i) and (ii), the Other Registrable Securities as to which
piggy-back registration has been requested pursuant to the Other Registration
Rights Agreements and the Registrable Securities of the Investors as to which
registration has been requested pursuant to this Section 2.2, together that can
be sold without exceeding the Maximum Number of Shares, with such Other
Registrable Securities and Registrable Securities being included Pro Rata; and
(iv) fourth, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (i), (ii) and (iii), the Class A Common
Stock or other securities for the account of other Persons that Parent is
obligated to register pursuant to written contractual arrangements with such
Persons and that can be sold without exceeding the Maximum Number of Shares.

 

In the event that Parent securities that are convertible into Class A Common
Stock are included in the offering, the calculations under this Section 2.2.2
shall include such Parent securities on an as-converted to Class A Common Stock
basis. Notwithstanding anything to the contrary contained above, to the extent
that the registration of the Registrable Securities of the Investors would
prevent Parent or the demanding stockholders from effecting such registration
and offering, such Investors shall not be permitted to exercise Piggy-Back
Registration rights with respect to such registration and offering.

 

2.2.3 Withdrawal. Any Investor holding Registrable Securities may elect to
withdraw its request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to Parent of such request to withdraw
prior to the effectiveness of the Registration Statement. Parent (whether on its
own determination or as the result of a withdrawal by Persons making a demand
pursuant to written contractual obligations) may withdraw a Registration
Statement at any time prior to the effectiveness of such Registration Statement
without any liability to the Investor, subject to the next sentence and the
provisions of Section 4. Notwithstanding any such withdrawal, Parent shall pay
all expenses incurred in connection with such Piggy-Back Registration as
provided in Section 3.3 by Investors holding Registrable Securities that have
requested to have their Registrable Securities included in such Piggy-Back
Registration.

 



7

 



 

2.3 Registrations on Form S-3. After the Closing, subject to Section 2.4,
Investors holding Registrable Securities may at any time and from time to time,
request in writing that Parent register the resale of any or all of such
Registrable Securities on Form S-3 or any similar short-form registration which
may be available at such time (“Form S-3”); provided, however, that Parent shall
not be obligated to effect such request through an underwritten offering. As
soon as practicable after receipt of such written request, Parent will give
written notice of the proposed registration to all other Investors holding
Registrable Securities, and, as soon as practicable thereafter Parent will
effect the registration of all or such portion of Investors’ Registrable
Securities as are specified in such request, together with all or such portion
of the Registrable Securities, if any, of any other Investors joining in such
request as are specified in a written request given within fifteen (15) days
after receipt of such written notice from Parent; provided, however, that Parent
shall not be obligated to effect any such registration pursuant to this Section
2.3: (i) if Form S-3 is not available to Parent for such offering; or (ii) if
Investors holding Registrable Securities, together with the holders of any other
securities of Parent entitled to inclusion in such registration, propose to sell
Registrable Securities and such other securities (if any) at any aggregate price
to the public of less than $1,000,000. Registrations effected pursuant to this
Section 2.3 shall not be counted as Demand Registrations effected pursuant to
Section 2.1.

 

2.4 Restriction of Offerings. Notwithstanding anything to the contrary contained
in this Agreement, except pursuant to Section 2.5 below, the Investors shall not
be entitled to request, and Parent shall not be obligated to effect, or to take
any action to effect, any registration (including any Demand Registration or
Piggy-Back Registration) pursuant to this Section 2 with respect to any
Transferred Sponsor Warrants or Warrant Shares that are Registrable Securities
during the applicable Lock-Up Periods (as such term is defined in the Insider
Letter) while they are subject to restrictions on transfer under the Insider
Letter.

 

2.5 Warrant Registration Statement. On or prior to February 14, 2018 (the
“Warrant Registration Filing Date”), Parent will prepare and file with the SEC a
Registration Statement (the “Warrant Registration Statement”) to register the
resale of the Sponsor Warrants and all of the shares of Class A Common Stock
issuable upon exercise of the Parent’s issued and outstanding Public Warrants
and Sponsor Warrants, including the Warrant Shares, which Warrant Registration
Statement will be treated as a Registration Statement for purposes of this
Agreement, including Sections 3 and 4 hereof; provided, that the Transferred
Sponsor Warrants and Warrant Shares of each Investor will be included for
registration in the Warrant Registration Statement only to the extent that such
Investor promptly provides to Parent upon request (and in any event at least two
(2) Business Days prior to the Warrant Registration Filing Date) all of the
information required by Section 3.4 below with respect to the Warrant
Registration Statement.

 

3. REGISTRATION PROCEDURES.

 

3.1 Filings; Information. Whenever Parent is required to effect the registration
of any Registrable Securities by Investors pursuant to Section 2, Parent shall
use its best efforts to effect the registration and sale of such Registrable
Securities in accordance with the intended method(s) of distribution thereof as
expeditiously as practicable, and in connection with any such request:

 

3.1.1 Filing Registration Statement. Parent shall use its best efforts to, as
expeditiously as possible after receipt of a request for a Demand Registration
pursuant to Section 2.1, prepare and file with the SEC a Registration Statement
on any form for which Parent then qualifies or which counsel for Parent shall
deem appropriate and which form shall be available for the sale of all
Registrable Securities to be registered thereunder in accordance with the
intended method(s) of distribution thereof, and shall use its best efforts to
cause such Registration Statement to become effective and use its best efforts
to keep it effective for the period required by Section 3.1.3; provided,
however, that Parent shall have the right to defer any Demand Registration for
up to ninety (90) days, and any Piggy-Back Registration for such period as may
be applicable to deferment of any demand registration to which such Piggy-Back
Registration relates, in each case if Parent shall furnish to Investors
requesting to include their Registrable Securities in such registration a
certificate signed by the President, Chief Executive Officer or Chairman of
Parent stating that, in the good faith judgment of the Board of Directors of
Parent, it would be materially detrimental to Parent and its shareholders for
such Registration Statement to be effected at such time; provided further,
however, that Parent shall not have the right to exercise the right set forth in
the immediately preceding proviso more than once in any 365-day period in
respect of a Demand Registration hereunder.

 



8

 



 

3.1.2 Copies. Parent shall, prior to filing a Registration Statement or
prospectus, or any amendment or supplement thereto, furnish without charge to
Investors holding Registrable Securities included in such registration, and such
Investors’ legal counsel, copies of such Registration Statement as proposed to
be filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as Investors holding
Registrable Securities included in such registration or legal counsel for such
Investors may request in order to facilitate the disposition of the Registrable
Securities owned by such Investors.

 

3.1.3 Amendments and Supplements. Parent shall prepare and file with the SEC
such amendments, including post-effective amendments, and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective and in compliance with
the provisions of the Securities Act until all Registrable Securities and other
securities covered by such Registration Statement have been disposed of in
accordance with the intended method(s) of distribution set forth in such
Registration Statement or such securities have been withdrawn or until such time
as the Registrable Securities cease to be Registrable Securities as defined by
this Agreement.

 

3.1.4 Notification. After the filing of a Registration Statement, Parent shall
promptly, and in no event more than three (3) Business Days after such filing,
notify Investors holding Registrable Securities included in such Registration
Statement of such filing, and shall further notify such Investors promptly and
confirm such advice in writing in all events within three (3) Business Days
after the occurrence of any of the following: (i) when such Registration
Statement becomes effective; (ii) when any post-effective amendment to such
Registration Statement becomes effective; (iii) the issuance or threatened
issuance by the SEC of any stop order (and Parent shall take all actions
required to prevent the entry of such stop order or to remove it if entered);
and (iv) any request by the SEC for any amendment or supplement to such
Registration Statement or any prospectus relating thereto or for additional
information or of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of the securities covered by such Registration Statement, such
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, and promptly make available to Investors
holding Registrable Securities included in such Registration Statement any such
supplement or amendment; except that before filing with the SEC a Registration
Statement or prospectus or any amendment or supplement thereto, Parent shall
furnish to Investors holding Registrable Securities included in such
Registration Statement and the legal counsel of such Investors copies of all
such documents proposed to be filed sufficiently in advance of filing to provide
such Investors and legal counsel with a reasonable opportunity to review such
documents and comment thereon, and Parent shall not file any Registration
Statement or prospectus or amendment or supplement thereto to which such
Investors or their legal counsel shall object.

 

3.1.5 State Securities Laws Compliance. Prior to any public offering of
Registrable Securities, Parent shall use its best efforts to (i) register or
qualify the Registrable Securities covered by the Registration Statement under
such securities or “blue sky” laws of such jurisdictions in the United States as
Investors holding Registrable Securities included in such Registration Statement
(in light of their intended plan of distribution) may reasonably request and
(ii) take such action necessary to cause such Registrable Securities covered by
the Registration Statement to be registered with or approved by such other
governmental authorities as may be necessary by virtue of the business and
operations of Parent and do any and all other acts and things that may be
necessary or advisable to enable Investors holding Registrable Securities
included in such Registration Statement to consummate the disposition of such
Registrable Securities in such jurisdictions; provided, however, that Parent
shall not be required to qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this paragraph or
take any action to which it would be subject to general service of process or
taxation in any such jurisdiction where it is not then otherwise so subject.

 



9

 



 

3.1.6 Agreements for Disposition. Parent shall enter into customary agreements
(including, if applicable, an underwriting agreement in customary form) and take
such other actions as are reasonably required in order to expedite or facilitate
the disposition of such Registrable Securities. The representations, warranties
and covenants of Parent in any underwriting agreement which are made to or for
the benefit of any Underwriters, to the extent applicable, shall also be made to
and for the benefit of Investors holding Registrable Securities included in such
Registration Statement. No Investor holding Registrable Securities included in
such Registration Statement shall be required to make any representations or
warranties in the underwriting agreement except, if applicable, with respect to
such Investor’s organization, good standing, authority, title to Registrable
Securities, lack of conflict of such sale with such Investor’s material
agreements and organizational documents, and with respect to written information
relating to such Investor that such Investor has furnished in writing expressly
for inclusion in such Registration Statement.

 

3.1.7 Cooperation. The principal executive officer of Parent, the principal
financial officer of Parent, the principal accounting officer of Parent and all
other officers and members of the management of Parent shall cooperate fully in
any offering of Registrable Securities hereunder, which cooperation shall
include the preparation of the Registration Statement with respect to such
offering and all other offering materials and related documents, and
participation in meetings with Underwriters, attorneys, accountants and
potential investors.

 

3.1.8 Records. Parent shall make available for inspection by Investors holding
Registrable Securities included in such Registration Statement, any Underwriter
participating in any disposition pursuant to such registration statement and any
attorney, accountant or other professional retained by any Investor holding
Registrable Securities included in such Registration Statement or any
Underwriter, all financial and other records, pertinent corporate documents and
properties of Parent, as shall be necessary to enable them to exercise their due
diligence responsibility, and cause Parent’s officers, directors and employees
to supply all information requested by any of them in connection with such
Registration Statement.

 

3.1.9 Opinions and Comfort Letters. Parent shall furnish to each Investor
holding Registrable Securities included in such Registration Statement a signed
counterpart, addressed to such Investor, of (i) any opinion of counsel to Parent
delivered to any Underwriter and (ii) any comfort letter from Parent’s
independent public accountants delivered to any Underwriter. In the event no
legal opinion is delivered to any Underwriter, Parent shall furnish to each
Investor holding Registrable Securities included in such Registration Statement,
at any time that such Investor elects to use a prospectus, an opinion of counsel
to Parent to the effect that the Registration Statement containing such
prospectus has been declared effective and that no stop order is in effect.

 

3.1.10 Earnings Statement. Parent shall comply with all applicable rules and
regulations of the SEC and the Securities Act, and make available to its
shareholders, as soon as practicable, an earnings statement covering a period of
twelve (12) months, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder.

 

3.1.11 Listing. Parent shall use its best efforts to cause all Registrable
Securities that are Class A Common Stock included in any registration to be
listed on such exchanges or otherwise designated for trading in the same manner
as similar securities issued by Parent are then listed or designated or, if no
such similar securities are then listed or designated, in a manner satisfactory
to Investors holding a majority-in-interest of the Registrable Securities
included in such registration.

 



10

 



 

3.1.12 Road Show. If the registration involves the registration of Registrable
Securities involving gross proceeds in excess of $25,000,000, Parent shall use
its reasonable efforts to make available senior executives of Parent to
participate in customary “road show” presentations that may be reasonably
requested by the Underwriter in any underwritten offering.

 

3.2 Obligation to Suspend Distribution. Upon receipt of any notice from Parent
of the happening of any event of the kind described in Section 3.1.4(iv), or, in
the case of a resale registration on Form S-3 pursuant to Section 2.3 hereof,
upon any suspension by Parent, pursuant to a written insider trading compliance
program adopted by Parent’s Board of Directors, of the ability of all “insiders”
covered by such program to transact in Parent’s securities because of the
existence of material non-public information, each Investor holding Registrable
Securities included in such Registration Statement shall immediately discontinue
disposition of its Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities until such Investor receives the
supplemented or amended prospectus contemplated by Section 3.1.4(iv) or the
restriction on the ability of “insiders” to transact in Parent’s securities is
removed, as applicable, and, if so directed by Parent, each such Investor will
deliver to Parent all copies, other than permanent file copies then in such
Investor’s possession, of the most recent prospectus covering such Registrable
Securities at the time of receipt of such notice.

 

3.3 Registration Expenses. Subject to Section 4, Parent shall bear all costs and
expenses incurred in connection with any Demand Registration pursuant to Section
2.1, any Piggy-Back Registration pursuant to Section 2.2, and any registration
on Form S-3 effected pursuant to Section 2.3, and all expenses incurred in
performing or complying with its other obligations under this Agreement, whether
or not the Registration Statement becomes effective (“Registration Expenses”),
including: (i) all registration and filing fees; (ii) fees and expenses of
compliance with securities or “blue sky” laws (including fees and disbursements
of counsel in connection with blue sky qualifications of the Registrable
Securities); (iii) printing expenses; (iv) Parent’s internal expenses (including
all salaries and expenses of its officers and employees); (v) the fees and
expenses incurred in connection with the listing of the Registrable Securities
as required by Section 3.1.11; (vi) Financial Industry Regulatory Authority
fees; (vii) fees and disbursements of counsel for Parent and fees and expenses
for independent certified public accountants retained by Parent (including the
expenses or costs associated with the delivery of any opinions or comfort
letters requested pursuant to Section 3.1.9); (viii) the fees and expenses of
any special experts retained by Parent in connection with such registration and
(ix) the fees and expenses of one legal counsel selected by Investors holding a
majority-in-interest of the Registrable Securities included in such
registration. Parent shall have no obligation to pay any underwriting discounts
or selling commissions attributable to the Registrable Securities being sold by
the Investors, which underwriting discounts or selling commissions shall be
borne by the Investors. Additionally, in an underwritten offering, all selling
security holders and Parent shall bear the expenses of the Underwriter pro rata
in proportion to the respective amount of securities each is selling in such
offering.

 

3.4 Information. Investors holding Registrable Securities included in such
Registration Statement shall provide such information as may reasonably be
requested by Parent, or the managing Underwriter, if any, in connection with the
preparation of any Registration Statement including any Registrable Securities
of the Investors, including amendments and supplements thereto, in order to
effect the registration of any Registrable Securities under the Securities Act
pursuant to Section 2 and in connection with the obligation to comply with
federal and applicable state securities laws.

 



11

 



 

4. INDEMNIFICATION AND CONTRIBUTION.

 

4.1 Indemnification by Parent. Parent agrees to indemnify and hold harmless each
Investor, and each Investor’s officers, employees, affiliates, directors,
partners, members, attorneys and agents, and each Person, if any, who controls
an Investor (within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act) (each, an “Investor Indemnified Party”), from and
against any expenses, losses, judgments, claims, damages or liabilities, whether
joint or several, arising out of or based upon any untrue statement of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained in the
Registration Statement, or any amendment or supplement to such Registration
Statement, or arising out of or based upon any omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any violation by Parent of the Securities Act or any rule or
regulation promulgated thereunder applicable to Parent and relating to action or
inaction required of Parent in connection with any such registration; and Parent
shall promptly reimburse the Investor Indemnified Party for any legal and any
other expenses reasonably incurred by such Investor Indemnified Party in
connection with investigating and defending any such expense, loss, judgment,
claim, damage, liability or action; provided, however, that Parent will not be
liable in any such case to the extent that any such expense, loss, claim, damage
or liability arises out of or is based upon any untrue statement or omission
made in such Registration Statement, preliminary prospectus, final prospectus,
or summary prospectus, or any such amendment or supplement, in reliance upon and
in conformity with information furnished to Parent, in writing, by such selling
holder expressly for use therein. Parent also shall indemnify any Underwriter of
the Registrable Securities, their officers, affiliates, directors, partners,
members and agents and each Person who controls such Underwriter on
substantially the same basis as that of the indemnification provided above in
this Section 4.1.

 

4.2 Indemnification by the Investors. Each Investor selling Registrable
Securities will, in the event that any registration is being effected under the
Securities Act pursuant to this Agreement of any Registrable Securities held by
such selling Investor, indemnify and hold harmless Parent, each of its directors
and officers and each Underwriter (if any), and each other selling holder and
each other Person, if any, who controls another selling holder or such
Underwriter within the meaning of the Securities Act, against any losses,
claims, judgments, damages or liabilities, whether joint or several, insofar as
such losses, claims, judgments, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement of a material fact
contained in any Registration Statement under which the sale of such Registrable
Securities was registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained in the Registration Statement,
or any amendment or supplement to the Registration Statement, or arise out of or
are based upon any omission to state a material fact required to be stated
therein or necessary to make the statement therein not misleading, if the
statement or omission was made in reliance upon and in conformity with
information furnished in writing to Parent by such Investor expressly for use
therein, and shall reimburse Parent, its directors and officers, each
Underwriter and each other selling holder or controlling Person for any legal or
other expenses reasonably incurred by any of them in connection with
investigation or defending any such loss, claim, damage, liability or action.
Each selling Investor’s indemnification obligations hereunder shall be several
and not joint and shall be limited to the amount of any net proceeds actually
received by such selling Investor.

 



12

 



 

4.3 Conduct of Indemnification Proceedings. Promptly after receipt by any Person
of any notice of any loss, claim, damage or liability or any action in respect
of which indemnity may be sought pursuant to Section 4.1 or 4.2, such Person
(the “Indemnified Party”) shall, if a claim in respect thereof is to be made
against any other Person for indemnification hereunder, notify such other Person
(the “Indemnifying Party”) in writing of the loss, claim, judgment, damage,
liability or action; provided, however, that the failure by the Indemnified
Party to notify the Indemnifying Party shall not relieve the Indemnifying Party
from any liability which the Indemnifying Party may have to such Indemnified
Party hereunder, except and solely to the extent the Indemnifying Party is
actually prejudiced by such failure. If the Indemnified Party is seeking
indemnification with respect to any claim or action brought against the
Indemnified Party, then the Indemnifying Party shall be entitled to participate
in such claim or action, and, to the extent that it wishes, jointly with all
other Indemnifying Parties, to assume control of the defense thereof with
counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling Persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such judgment or
settlement includes an unconditional release of such Indemnified Party from all
liability arising out of such claim or proceeding.

 

4.4 Contribution.

 

4.4.1 If the indemnification provided for in the foregoing Sections 4.1, 4.2 and
4.3 is unavailable to any Indemnified Party in respect of any loss, claim,
damage, liability or action referred to herein, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage, liability or action in such proportion as is appropriate to
reflect the relative fault of the Indemnified Parties and the Indemnifying
Parties in connection with the actions or omissions which resulted in such loss,
claim, damage, liability or action, as well as any other relevant equitable
considerations. The relative fault of any Indemnified Party and any Indemnifying
Party shall be determined by reference to, among other things, whether the
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by such Indemnified Party or such Indemnifying
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

4.4.2 The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section 4.4.1.

 

4.4.3 The amount paid or payable by an Indemnified Party as a result of any
loss, claim, damage, liability or action referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no holder of Registrable
Securities shall be required to contribute any amount in excess of the dollar
amount of the net proceeds (after payment of any underwriting fees, discounts,
commissions or taxes) actually received by such holder from the sale of
Registrable Securities which gave rise to such contribution obligation. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

 



13

 



 

5. UNDERWRITING AND DISTRIBUTION.

 

5.1 Rule 144. Parent covenants that it shall file any reports required to be
filed by it under the Securities Act and the Exchange Act and shall take such
further action as Investors holding Registrable Securities may reasonably
request, all to the extent required from time to time to enable such Investors
to sell Registrable Securities without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 under the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC.

 

6. MISCELLANEOUS.

 

6.1 Other Registration Rights. Parent represents and warrants that as of the
date of this Agreement, no Person, other than the holders of (i) the Registrable
Securities, (ii) the Founder Securities, (iii) the InnoHold Securities and (iv)
the Other PIPE Registrable Securities, has any right to require Parent to
register any of Parent’s capital stock for sale or to include Parent’s capital
stock in any registration filed by Parent for the sale of capital stock for its
own account or for the account of any other Person.

 

6.2 Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties and obligations of Parent hereunder may not be assigned or delegated by
Parent in whole or in part. This Agreement and the rights, duties and
obligations of Investors holding Registrable Securities hereunder may be freely
assigned or delegated by such Investor in conjunction with and to the extent of
any permitted transfer of Registrable Securities by such Investor. This
Agreement and the provisions hereof shall be binding upon and shall inure to the
benefit of each of the parties, to the permitted assigns of the Investors or of
any assignee of the Investors. This Agreement is not intended to confer any
rights or benefits on any Persons that are not party hereto other than as
expressly set forth in Article 4 and this Section 6.2.

 

6.3 Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable Party at
the following addresses (or at such other address for a Party as shall be
specified by like notice):

 

If to Parent, to:

 

Purple Innovation, Inc.
123 E. 200 N.
Alpine, UT 84004
Attn: Casey McGarvey
Email: casey@purple.com

With a copy to (which shall not constitute notice):

 

Dorsey & Whitney LLP
111 S. Main St., Suite 2100
Salt Lake City, UT 84111
Attn: Nolan S. Taylor
Email: taylor.nolan@dorsey.com
Fax: (801) 933-7373
Tel: (801) 933-7366

If to an Investor, to the address set forth next to such Investor’s name on
Exhibit A hereto.

 

6.4 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.

 

6.5 Counterparts. This Agreement may be executed in multiple counterparts
(including by facsimile or pdf or other electronic document transmission), each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

 



14

 



 

6.6 Entire Agreement. This Agreement (together with the Subscription Agreement
to the extent incorporated herein, and including all agreements entered into
pursuant hereto or thereto or referenced herein or therein and all certificates
and instruments delivered pursuant hereto and thereto) constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements, representations,
understandings, negotiations and discussions between the parties, whether oral
or written, relating to the subject matter hereof; provided, that, for the
avoidance of doubt, the foregoing shall not affect the rights and obligations of
the parties under the Subscription Agreement or the rights or obligations of the
parties under the Other Registrations Rights Agreements. For the avoidance of
doubt, the Investors acknowledge and agree that notwithstanding anything to the
contrary contained herein or in the Subscription Agreement, they shall have no
rights under the Founder Registration Rights Agreement, including with respect
to the Transferred Sponsor Warrants and Warrant Shares.

 

6.7 Interpretation. Titles and headings of sections of this Agreement are for
convenience only and shall not affect the construction of any provision of this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 

6.8 Amendments; Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written agreement or consent of Parent and Investors holding a
majority-in-interest of the Registrable Securities. No failure or delay by a
party in exercising any right hereunder shall operate as a waiver thereof. No
waivers of or exceptions to any term, condition, or provision of this Agreement,
in any one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such term, condition, or provision.

 

6.9 Remedies Cumulative. In the event a party fails to observe or perform any
covenant or agreement to be observed or performed under this Agreement, the
other parties may proceed to protect and enforce its rights by suit in equity or
action at law, whether for specific performance of any term contained in this
Agreement or for an injunction against the breach of any such term or in aid of
the exercise of any power granted in this Agreement or to enforce any other
legal or equitable right, or to take any one or more of such actions, without
being required to post a bond. None of the rights, powers or remedies conferred
under this Agreement shall be mutually exclusive, and each such right, power or
remedy shall be cumulative and in addition to any other right, power or remedy,
whether conferred by this Agreement or now or hereafter available at law, in
equity, by statute or otherwise.

 



15

 



 

6.10 Governing Law; Jurisdiction. This Agreement shall be governed by, construed
and enforced in accordance with the laws of the State of Delaware without regard
to the conflict of laws principles thereof. All actions, claims or other legal
proceedings arising out of or relating to this Agreement (a “Proceeding”) shall
be heard and determined exclusively in any state or federal court located in the
State of Delaware (or in any court in which appeal from such courts may be
taken) (the “Specified Courts”). Each party hereto hereby (a) submits to the
exclusive jurisdiction of any Specified Court for the purpose of any Proceeding
brought by any party hereto and (b) irrevocably waives, and agrees not to assert
by way of motion, defense or otherwise, in any such Proceeding, any claim that
it is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the
Proceeding is brought in an inconvenient forum, that the venue of the Proceeding
is improper, or that this Agreement or the transactions contemplated hereby may
not be enforced in or by any Specified Court. Each party agrees that a final
judgment in any Proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law. Each party irrevocably consents to the service of the summons
and complaint and any other process in any Proceeding, on behalf of itself, or
its property, by personal delivery of copies of such process to such party at
the applicable address set forth in Section 6.3. Nothing in this Section 6.10
shall affect the right of any party to serve legal process in any other manner
permitted by applicable law.





 

6.11 WAIVER OF TRIAL BY JURY. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT, COUNTERCLAIM OR OTHER
PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF,
CONNECTED WITH OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREBY, OR THE ACTIONS OF THE INVESTORS IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

 

{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW}

 



16

 



 



IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered as of the date first written above.

 



  Parent:       Global Partner Acquisition Corp.       By: /s/ Paul Zepf   Name:
Paul Zepf   Title:   Chief Executive Officer

 

  Investors:       Baleen Capital Fund LP         By: Baleen Capital Management
LLC,     its Investment Manager

 

  By: /s/ Fang Li   Name: Fang Li   Title:   Managing Member

 

  Baleen Capital Investors II LLC       By: Baleen Capital Management LLC,    
its Managing Manager

 

  By: /s/ Fang Li   Name:   Fang Li   Title: Managing Member

 

  Greenhaven Road Capital Fund 1, L.P.       By: Greenhaven Road Investment
Management     its Managing Manager

 

  By: /s/ Scott Miller   Name: Scott Miller   Title: Authorized Person



 



{Signature Page to PIPE Registration Rights Agreement}



 



17

 



 



  Royce Value Trust, Inc.       By: /s/ Christopher D. Clark   Name: Christopher
D. Clark   Title:   President



 



  David Capital Partners Fund, LP       By: David Capital Partners, LLC     its
Managing Manager



 



  By: /s/ Adam J. Patinkin   Name: Adam J. Patinkin, CFA   Title:   Managing
Partner



 



  Pleiades Investment Partners – DC, L.P.       By: David Capital Partners, LLC
    its Investment Advisor



 



  By: /s/ Adam J. Patinkin   Name: Adam J. Patinkin, CFA   Title: Managing
Partner



 



  Dane Capital Fund LP       By: Dane Capital LLC     its Investment Manager



 



  By: /s/ Eric Gomberg   Name: Eric Gomberg   Title: Managing Member



 



{Signature Page to PIPE Registration Rights Agreement}



 



18

 



 

EXHIBIT A
Investors

 

Name of Investor Address of Investor Baleen Capital Fund LP 404 5th Avenue,
Floor 3
New York, NY 10018 Baleen Capital Investors II LLC 404 5th Avenue, Floor 3
New York, NY 10018 Greenhaven Road Capital Fund 1, L.P. 70 Greenhaven Road
Rye, NY 10580 Royce Value Trust, Inc. 745 Fifth Avenue
New York, New York 10151 David Capital Partners Fund, LP 737 N. Michigan Avenue,
Suite 1405
Chicago, IL 60611 Pleiades Investment Partners – DC, L.P. 6022 West Chester Pike
Newtown Square, PA 19073 Dane Capital Fund LP 747 3rd Avenue, 4th Floor
New York, NY 10017

 



 A-1

 

